DETAILED ACTION
This office action is in response to Applicant’s communication of 5/2/2022. Amendments to claims 1, 3, 6, 7, 10-14, 16, 19, 20 and 22 have been entered.  Claims 5, 8, 9 and 18 have been cancelled.  New claims 23 and 24 have been entered.  Claims 1-4, 6, 7, 10-17 and 19-24 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner objects to the term “deploying”, specifically from the phrase “deploying a blockchain network having a plurality of nodes,” in claims 1, 14 and 20.  Applicant does not appear to have support in the specification as to what this term means with respect to a blockchain network.  For example, is deploying in reference to programming/installing nodes with blockchain technology, i.e. software, or physically assigning computers to a blockchain network? Examiner suggests deleting the term “deploying” from the phrase “deploying a blockchain network having a plurality of nodes,” Examiner will interpret this to be installing blockchain technology on a plurality of computing devices within a blockchain network as one of ordinary skill in the art would understand.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 7, 10-17 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claims 14 and 20 are directed to a system, i.e. machines performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to verify authentication data, i.e. mitigate risk, which is a fundamental economic practice and thus grouped as Certain Methods of Organizing Human Activity.  
	The following bolded and italicized limitation steps of claim 1 (claims 14 and 20 being similar), stripped of additional elements, set forth the abstract idea, “…obtaining authentication data of a first user, the authentication data being issued by the first organization; generating a digital signature associated with the first verification node by encrypting the authentication data with a private key of the first verification node; broadcasting the authentication data and the digital signature … to verify the digital signature;…2 Application No. 17/191,375 Reply to Office Action Dated February 2, 2022…, subsequent to successful verification of the digital signature … decrypting the digital signature with a public key; verifying the authentication data based on …, the verifying the authentication data including verifying a format and a content of the authentication data using the requirements …; and storing the authentication data … responsive to successful verification of the authentication data and the digital signature …; …”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and therefore falls under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “blockchain network having a plurality of nodes”, a “smart contract” and a mining “node” (claims 1, 14 and 20), claim 14 further reciting a “memory” and a “processor” executing code, there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed with blockchain technology to perform the steps of deploying a blockchain network, deploying a smart contract, obtaining authentication data, generating a digital signature…by encrypting, broadcasting the authentication data and digital signature, decrypting the digital signature, verifying the authentication data, storing the authentication data, obtaining blocks of the blockchain, selecting one of a plurality of retrieving subunits and retrieving the at least one piece of authentication data. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h).  The conventional computing functions of obtaining, broadcasting, storing, obtaining and retrieving are adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, transmission, storage and retrieval, see MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed with blockchain technology and smart contracts, to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The obtaining, broadcasting, storing, obtaining and retrieving steps are adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	Furthermore, the insignificant extra-solution activity claimed, such as the obtaining, broadcasting, storing, obtaining and retrieving functions, is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 2-4, 6, 7, 10-133, 15-17, 19 and 21-24 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 15 merely define the type of intangible authentication data as an image or text. Claims 3, 4, 16 and 17 claim storing data in a database, i.e. blockchain on nodes, with an association to a defined identifier. This is so broadly claimed so as to be associating/categorizing data with a search term or alphanumeric sequence, which is an abstract concept.  Claims 6, 7 and 19 refine the various types of data to be verified. Paragraph [0056] of the specification recites “The clause compares the format of the text data with a determined, predetermined or dynamically determined, number of formats to determine whether the format of the text data meets a specified format. In response to the text data being submitted in a specified format, the smart contract can perform content verification based on a determined format. For example, the text is searched through a preset keyword library to determine which clause is triggered for the text.”  This is automating a manual process as claimed, as a person can complete a comparison and key word search of text.  Claim 10 recites retrieving data via an index, defined in paragraph [0061] as “for example, the index can sort merchants based on a certain order” which is not inventive and can be completed manually. Claims 12, 13 and 21-24 merely recite screening data by a node identifier and timestamp and retrieving stored data from a database. Again, this is merely the storage of data by identifier association or categorization of data and is an abstract concept. Claiming a “subunit’’ is interpreted to be programmed code carried out by the generic processor. Also, storing and retrieving data is a conventional computing function.  Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of determining transaction authorization further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to verify authentication data, i.e. mitigate risk,) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed with blockchain technology) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to verify authentication data, i.e. mitigate risk,) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments, see the Remarks filed 5/2/2022, with respect to the claim objection of claims 1 and 20, have been fully considered and are persuasive.  The claim objection of claims 1 and 20 has been withdrawn. 
On page 12 of the Remarks, Applicant argues ‘“Applicant submits that the noted features of claim 1 are directed to specific operations of a deployed blockchain system in the interactions among the nodes of the blockchain system in processing data before the data is verified to be added into a blockchain. The claim features include specific technical details that "each of the one or more second verification nodes ... verify the digital signature" and "subsequent to successful verification of the digital signature by each of the one or more second verification nodes, ... a mining node [decrypts] the digital signature with a public key of the first verification node obtained through the smart contract and ... [verifies] the authentication data based on the smart contract." Applicant submits that such operations of the blockchain nodes of the blockchain network are distinctive over the cited references and are not generic computer operations.”’ Examiner respectfully disagrees.
Examiner consulted with his Supervisor on 5/31/2022 with respect to the limitation steps outlined above.  Encoding/decoding data was found abstract in at least Recognicorp, LLC. v. Nintendo Co., LTD., Nintento of America, INC. (Recognicorp hereinafter).  This is similar to Applicant’s case in that encryption/decryption using digital signatures and private and public keys is claimed at a level consistent with how encryption/decryption was performed by blockchains and smart contracts at the time of the instant application’s filing date.  For instance, is there a technical reason to how the verifying of the digital signature takes place? As recited, this is interpreted to be matching corresponding data with nothing more.  As such, as analyzed above in paragraph 6, the encryption/decryption steps are part of the abstract idea itself.  Examiner also points to the prior art Magerkurth et al. (US 10,824,746), found on the PTO-892, as disclosing the use of encryption/decryption/digital signatures and smart contracts to store and control access to data on a blockchain network.
For these reasons and those presented in the 101 rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-4, 6, 7, 10-17 and 19-24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/1/2022